 In the Matter of MUSCLE SHoALS BROADCASTING COMPANY, EMPLOYERandRADIO BROADCAST TECHNICIANS LOCAL UNION No. 1564 OF THEINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS (AFL),PETITIONERCase No. 10-R-,2561.Decided June17, 1947Mr. Henry B.Clay,of Muscle ShoalsCity,Ala., for the Employer.Mr. Benjamin B. Lipton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in thiscasewas heldat Tuscumbia, Alabama, on April 9, 1947, before Charles M. Paschal,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.:,Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERMuscle Shoals Broadcasting Corporation is an Alabama corporationengaged in operating Radio Station WLAY at Muscle Shoals City,Alabama. Its annual advertising amounts to between $50,000 and$75,000, more than $10,000 of which consists of national advertising.Approximately 29 percent of its broadcasting time is devoted to pro-grams originating with Mutual Broadcasting Company with whichit is affiliated, and an additional 3 percent of its time is devoted tobroadcasting United Press Release News.The Employer operates18 hours a day on 250 watts and its signal can be heard within a radiusof 40 miles which includes a portion of the States of Tennessee andMississippi.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.1All formalpleadings were amendedat the hearing toshow the correct name of theEmployer.The Petitioner failed to appear at thehearing.74 N. L. B.B., No. 36.171 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the°Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. THE APPROPRIATE UNITThe Petitioner seeks a unit of the Employer's announcer-engineers?The Employer contends that such a unit is inappropriatebecause (1)there is only one employee in the unit at the present time, and (2) inany event the unit does not include announcer-operators who performessentially the same dutiesas announcer-engineers.All of the Employer's broadcasting activities are conducted in onesmall building.The broadcasting studio and transmitter are locatedin one room,separated only by a glass partition.The announcer-engineer announces the regular shows, operates the control board,runs the turntables, cuts transcriptions, and pulls and filesrecords.In addition, every half-hour he is required to take readings on thetransmitter and other engineering equipment of the station.How-ever, testimony indicates that only 1 percent of this employee's timeis consumed in taking such readings.The announcer-engineer islicensed by the Federal Communications Commission which requiresthe radio station to have a first-class radio telephone licensee presentduring all operating periods of the station.Only one such employeeis employed at the present time.'The Employer also employs three announcer-operatorswho aretrainees under the G. I. Bill of Rights.'Except for the half-hourlyreadings on the transmitter and other equipment which only a Fed-eralCommunications Commission licensee can take, the duties of an-nouncer-operators and announcer-engineers are the same.At theend of a 2-year training period, these trainees will be qualified toreceive a first-class Federal Communication Commission license atwhich time the Employer will offer them continuous employment as'First-class licensed radio telephone technicians.8One announcer-engineer resigned subsequent to the filing of the petition herein.TheEmployer intends to replace him as soon as someone with equal qualifications becomesavailable.-4Servicemen'sReadjustment Act, as amended,Public Law 346, 79th Congress. MUSCLE SHOALS BROADCASTING COMPANY173announcer-engineers.The general manager of the station hires allemployees and all are subject to discharge by the general manager orthe chief engineer.The record is clear that there is substantially no difference betweenthe duties and general working conditions of the announcer-engineersand the announcer-operators.The fact that the latter are G. I.trainees is no reason for excluding them from the appropriate unit.5On the basis of the entire record, we are of the opinion that the unitof all announcer-engineers and announcer-operators of the Employeris appropriate.6Accordingly, we find that all announcer-engineers and announcer-operators of the Employer at Radio Station WLAY, Muscle ShoalsCity, Alabama, excluding the chief engineer, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Muscle Shoals BroadcastingCompany, Muscle Shoals City, Alabama, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56 of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present themselvesin person at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or reinstatedprior'to the date of the election, to determine whether or not they desireto be represented by Radio Broadcast Technicians Local Union No.1564 of the International Brotherhood of Electrical Workers (AFL),for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.6Matter of The Plaster Corporation,72N. L.R. B. 1341 ;Matter of Westbrook Manu-facturingCo., 72N. L R. B 851.6Matter of Atlanta Journal Company, d/b/a Radio Station WSB,70 N. L.R. B. 1168.